
	

113 HR 4226 IH: Credit Union Residential Loan Parity Act
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4226
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Mr. Royce (for himself and Mr. Huffman) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Federal Credit Union Act to exclude a loan secured by a non-owner occupied 1- to
			 4-family dwelling from the definition of a member business loan, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Credit Union Residential Loan Parity Act.
		2.Treatment of a non-owner occupied 1- to 4-family dwelling
			(a)Removal from member business loan limitationSection 107A(c)(1)(B)(i) of the Federal Credit Union Act (12 U.S.C. 1757a(c)(1)(B)(i)) is amended
			 by striking that is the primary residence of a member.
			(b)Rule of constructionNothing in this Act or the amendment made by this Act shall preclude the National Credit Union
			 Administration from treating an extension of credit that is fully secured
			 by a lien on a 1- to 4-family dwelling that is not the primary residence
			 of a member as a member business loan for purposes other than the member
			 business loan limitation requirements under section 107A of the Federal
			 Credit Union Act (12 U.S.C. 1757a).
			
